DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 (claims 1-13) in the reply filed on 03/02/2022 is acknowledged. Applicant made this election with traverse, however, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 18-20 are cancelled. Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-13 are currently pending and have been examined on the merits.

Attorneys of Record
	There are currently no Attorneys of Record associated with this application. If Applicant wishes for an approved attorney to be able to communicate with the Office, a Power of Attorney document should be submitted. 

Priority
The instant application claims foreign priority to ZA2017/06932 filed on 10/13/2017 in the Republic of South Africa. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	Claims 1-13 recite the limitations “a probiotic composition” (claims 1-12) and “a poultry feed (claim 13). These limitations are interpreted to be functional limitations. As the claimed microorganisms can be directly fed to a subject (as a directly fed microbial), there is no structural limitation imparted by these limitations. The “probiotic composition” only requires that the composition contains probiotics (i.e. the bacteria of claim 1) and the “poultry feed” limitation only requires that the composition be suitable for ingestion. See MPEP 2173.05(g).
	Claims 2, 3, and 6 recite the limitations “which is for administering to poultry”, “which is for administering to chickens”, and “which is for use in improving the immune system, digestion, growth, and/or health or for reducing mortality rates of poultry to which the composition is administered”, respectively. The preambles to these claims recite the structure of the claimed composition (the probiotic composition according to claim 1) and the bodies merely state the intended use of the claimed composition. As the body of the instant claims does not impart any additional structural limitations to the claimed compositions, prior art which anticipates or makes obvious the composition of claim 1 will be similarly applied to the compositions of claims 2, 3, and 6.
	Claims 4 and 5 recites the limitations “which is in a form for oral administration” and “which is a feed additive or supplement”, respectively. These forms do not impart a particular structure on the claimed composition as compositions comprising the mixture of microorganisms can be directly fed or added to feed. Therefore, as the bodies of the claims do not impart any additional structural limitation 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks deposit information for the deposit of Bacillus amyloliquefaciens strain DPN123 (claim 7), Enterococcus faecalis strain DPN94 (claim 8), Lactobacillus salivarius strain DPN181 (claim 9), Lactobacillus johnsonii strain DPN184 (claim 10), Lactobacillus gallinarum strain DPN164 (claim 11), and Lactobacillus crispatus strain DPN167 (claim 12). The specification only discloses that the strains in claims 7-12 were isolated from the gastrointestinal tract of healthy broilers (page 9, paragraph 4). Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of these specific strains, a suitable deposit for patent purposes is required. 
If the deposits have been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignee or a statement by an attorney of record who has authority and control over the conditions of the deposits over his or her signature and registration number stating that 
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required. Such assurance may be in the form of an affidavit or declaration by applicant or assignee or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring: 
during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
all restrictions upon the availability to the public of the deposited biological materials will be irrevocably removed upon the granting of a patent on this application;
the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
the deposits will be replaced if they should become non-viable or non-replicable
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of 
1)	The name and address of the depository;
2)	The name and address of the depositor;
3)	The date of deposit;
4)	The identity of the deposit and the accession number given by the depository;
5)	The date of the viability test;
6)	The procedures used to obtain a sample if the test is not done by the depository; and
7)	A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally i.e. naturally occurring Bacillus amyloliquefaciens, Enterococcus faecalis, Lactobacillus salivarius, Lactobacillus johnsonii, Lactobacillus gallinarum, and Lactobacillus crispatus). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to increase the immune response is an appropriate characteristic.
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-13 recite a probiotic composition (claims 1-12) and a poultry feed (claim 13), which are compositions of matter.
	Thus the answer to this step for claims 1-13 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1-13 recite the following microorganisms isolated from healthy broilers (page 9, paragraph 4):
B. amyloliquefaciens or B. amyloliquefaciens strain DPN123 which was isolated from the duodenum (closest natural counterpart: naturally occurring B. amyloliquefaciens)
E. faecalis or E. faecalis strain DPN94 which was isolated from the jejunum and ileum (closest natural counterpart: naturally occurring E. faecalis)
L. salivarius or L. salivarius strain DPN181 which was isolated from the colon (closest natural counterpart: naturally occurring L. salivarius)
L. johnsonii or L. johnsonii strain DPN184 which was isolated from the cecum (closest natural counterpart: naturally occurring L. johnsonii)
L. gallinarum or L. gallinarum strain DPN164 which was isolated from the jejunum and ileum (closest natural counterpart: naturally occurring L. gallinarum)
L. crispatus or L. crispatus strain DPN167 which was isolated from the crop, proventriculus, and ventriculus (closest natural counterpart: naturally occurring L. crispatus).

For the markedly different characteristics analysis, an appropriate characteristic is the ability to improve the immune system, digestion, growth and/or health or to reduce mortality rates of poultry to which the composition is administered. There is no evidence presented in the application which suggests that the claimed microorganisms have markedly different characteristics compared to their naturally occurring microorganism counterpart.
Thus, as each claimed microorganism is isolated from nature, the answer to this prong for claims 1-13 is yes for reciting natural products (laws of nature and natural phenomena).
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	The additional elements “probiotic composition” (claims 1-12), “for administering to poultry” (claim 2), “for administering to chickens” (claim 3), and “for use in improving the immune system, digestion, growth and/or health or for reducing mortality rates of poultry to which the composition is 
	The additional elements “which is in a form for oral administration” (claim 4), “which is a feed additive or supplement” (claim 5), and “[a] poultry feed” (claim 13) may effect a transformation or reduction of the particular article to a different state or thing. As the recited oral form is generically claimed, the composition is not limited to a specific form which confers a structure or property that is not found naturally or is significantly different from naturally occurring microorganisms. Oral formulations, feed additives, supplements, and poultry feeds include formulations such as direct fed microbials (DFMs) which involve directly feeding the microorganism cells or directly applying the microorganism to a feed. Therefore, these elements similarly do not effect a transformation or reduction of the composition to a different state or thing or provide any other integration of the JE into a practical application. 
	Thus the answer to this prong for claims 1-13 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Probiotics are beneficial health-promoting bacteria which naturally occur in the gastrointestinal tract (specification, page 2, paragraph 1). Davis et al. (US 2013/0045185 A1) teaches the use of B. amyloliquefaciens, E. faecalis, L. salivarius, L. johnsonii, L. gallinarum, and L. crispatus as compositions for alleviating the gastrointestinal inflammatory response ([0003])(i.e. as health-promoting bacteria). Davis et al. similarly teaches the use of these species for oral administration, as a feed additive or 
	Thus, the answer to step (2B) for claims 1-13 is no.
Conclusion
Claims 1-13 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Davis et al. (US 20130045185 A1; cited in IDS filed 04/13/2020).
Davis et al. (hereinafter Davis) teaches strains and methods for detoxifying mycotoxins and strains and methods for alleviating the gastrointestinal inflammatory response resulting from ingestion of mycotoxins ([0003]). Davis teaches a specific example wherein Bacillus subtilis strains, Lactobacillus johnsonii and Enterococcus faecium are used to inhibit mold growth ([0202-0205]; Tables 13 and 14).
Regarding claims 1 and 13, Davis teaches embodiments wherein more than one strain is combined to provide both a mycotoxin detoxifying effect and an anti-inflammatory effect and gives an example composition wherein one or more detoxifying strains can be combined with one or more anti-inflammatory strains ([0056]). Davis defines detoxifying strains as including Bacillus amyloliquefaciens ([0038]) and anti-inflammatory strains as including Enterococcus faecalis ([0050]), Lactobacillus salivarius, Lactobacillus johnsonii, Lactobacillus gallinarum, and Lactobacillus crispatus ([0049]). Therefore, Davis teaches a composition comprising Bacillus amyloliquefaciens, Enterococcus faecalis, Lactobacillus salivarius, Lactobacillus johnsonii, Lactobacillus gallinarum, and Lactobacillus crispatus.
Regarding claims 2 and 3, as discussed above, Davis teaches claim 1. As discussed in the claim interpretation section of this action, the limitation “which is for administering to poultry” is interpreted to be the intended use of the composition. Nevertheless, Davis teaches the detoxifying and anti-inflammatory strains can be administered to poultry ([0066]). Since Davis teaches that the disclosed composition can be administered to a wide variety of animals ([0066]) and Davis teaches the use of these compositions to control mycotoxins and that mycotoxins are found in livestock ([0005]), the intended use of administration to chickens (a livestock poultry) can be at once envisaged by a person having ordinary skill in the art from Davis’ teaching of administration to poultry. See MPEP 2131.02(III). 
Regarding claims 4 and 5, as discussed above, Davis teaches claim 1. As discussed in the claim interpretation section of this action, the form of oral administration, feed additive, or supplement does not impart a particular structure on the composition as oral administration, feed additive, or supplements can encompass direct feeding of the microorganism (see, for example, [0063]). Nevertheless, Davis teaches administration of the at least one strain by oral route by supplementing the feed with the at least one strain ([0033]), which reads on “oral administration”, “feed additives”, and/or “supplements”.
Regarding claim 6, as discussed above, Davis teaches claim 1. As discussed in the claim interpretation section of this action, the limitations in the body of the instant claim are interpreted to be the intended use of the composition. Nevertheless, Davis teaches that it is expected that at a minimum there will be an improvement of about 15% in animal body weight gain (i.e. growth), feed intake, and feed efficiency (i.e. digestion) when the composition is administered in feed contaminated with 3 ppm of vomitoxin compared to control ([0201]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-13 are rejected under 35 U.S.C. 103 as obvious over Davis et al. (US 20130045185 A1; cited in IDS filed 04/13/2020).
The teachings of Davis are set forth above and applied herein. Davis is found to anticipate claims 1-6 and 13.
	Regarding claims 7-12, as discussed above, Davis teaches claim 1. Davis does not teach the composition comprising specific strains Bacillus amyloliquefaciens strain DPN123 (claim 7), Enterococcus faecalis strain DPN94 (claim 8), Lactobacillus salivarius strain DPN181 (claim 9), Lactobacillus johnsonii strain DPN184 (claim 10), Lactobacillus gallinarum strain DPN164 (claim 11), or Lactobacillus crispatus strain DPN167 (claim 12). However, since Davis teaches compositions for treating mycotoxins and alleviating gastrointestinal inflammatory response resulting from ingestion of mycotoxins in poultry ([0010], [0066], and [0070]), it would have been obvious to replace one species in the composition comprising the Bacillus amyloliquefaciens, Enterococcus faecalis, Lactobacillus salivarius, Lactobacillus johnsonii, Lactobacillus gallinarum, Lactobacillus crispatus with a specific strain of said species to use as a probiotic composition. There is no evidence in the specification that the specific strains recited in the instant claims are functionally distinct from other strains of their respective species. There exists motivation to make these modifications to arrive at compositions comprising the species taught by Davis wherein one species of the mixture is defined at the strain level as Davis teaches the significant economic loss due to contaminated livestock grain sources ([0037]), a need for strains for detoxifying mycotoxins, and for strains for alleviating the gastrointestinal inflammatory response resulting from ingestion of mycotoxins ([0008]). Thus, claims 7-12 are obvious over Davis. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651